NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0609n.06

                                           No. 12-3176

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                     Jun 27, 2013
UNITED STATES OF AMERICA,                                 )                    DEBORAH S. HUNT, Clerk
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )   ON APPEAL FROM THE UNITED
                                                          )   STATES DISTRICT COURT FOR
THOMAS E. PARENTEAU,                                      )   THE SOUTHERN DISTRICT OF
                                                          )   OHIO
       Defendant-Appellant.                               )
                                                          )



       Before: DAUGHTREY, SUTTON, and KETHLEDGE, Circuit Judges.


       KETHLEDGE, Circuit Judge. After a seven-week trial, a federal jury convicted Thomas

Parenteau of money laundering and conspiracies to commit tax fraud, bank and wire fraud, money

laundering, and obstruction of justice. Parenteau now appeals his conviction, claiming prosecutorial

and judicial misconduct, violation of his right to self-representation, and his right against self-

incrimination and wrongful introduction of evidence at trial. We affirm.

                                                 I.

       Parenteau was a home builder in Dublin, Ohio. He owned a number of businesses with his

wife, Marsha Parenteau. But Parenteau also had a girlfriend, Pamela McCarty; in 2001 he asked her

to claim false deductions on her tax return. McCarty agreed and gave her unfiled return to Parenteau,

who gave it to his accountant, Dennis Sartain. Sartain added to McCarty’s return a $402,597 loss,
No. 12-3176
United States v. Parenteau

which resulted in a tax refund of almost $120,000. McCarty gave the refund to Parenteau so that he

could become financially independent of Marsha and eventually divorce her. Parenteau, McCarty

and Sartain repeated this same fraudulent scheme for the next three years, netting approximately

$575,000 in refunds. McCarty continued to give Parenteau all of the refunds so that he could leave

Marsha.

       In 2003, Parenteau created a trust for the purpose of purchasing a home in Columbus, Ohio.

He assigned McCarty as the trustee and purchased the home for $1.8 million. Later that year,

Parenteau caused the trust to apply for a $5 million loan on the property. McCarty had lost her job

that year, however, so Parenteau created a fictitious company to help McCarty secure the loan.

Parenteau stated on the loan application that the company paid McCarty $70,000 per month. When

a loan officer called to verify, Marsha lied about McCarty’s employment and income. (A district

court sentenced Marsha to 33 months’ imprisonment for her participation in this scheme. See United

States v. Parenteau, No. 12–3015, 2012 WL 5896561 (6th Cir. Nov. 26, 2012). Why Marsha chose

to participate is beyond the record here.) McCarty received that loan in 2004 and again gave

Parenteau the proceeds. Less than two years later, Parenteau and Marsha applied for a $10 million

loan—claiming that they made $2.1 million annually—so that they could buy the Columbus home

from McCarty for $15.5 million. Eventually, a bank approved them for a $12 million loan and

disbursed $9 million to Parenteau.

       Parenteau also created a mortgage-fraud scheme involving homes that he built. Parenteau

would sell homes to buyers at falsely inflated purchase prices and the buyers would obtain inflated

loans. For their participation in the scheme, Parenteau would give the buyers a kickback after the

                                                -2-
No. 12-3176
United States v. Parenteau

purchase. The buyers would then default on the loan. This scheme created approximately $20

million in fraudulent mortgage loans.

       In 2005, the IRS began investigating McCarty’s tax returns. Parenteau and Sartain thereafter

began shredding incriminating documents and creating new ones to validate the fraudulent schemes.

Parenteau also convinced McCarty to pretend to cooperate with the government’s investigation. She

did so, providing false documents and telling lies to agents on 10 separate occasions.

       On September 16, 2008, a federal grand jury indicted Parenteau and Sartain for obstruction

of justice, witness tampering, and conspiring to defraud the United States, in violation of 18 U.S.C.

§§ 1503, 1512, and 371, respectively. In June 2009 the grand jury issued a second superseding

indictment that charged Parenteau with money laundering and conspiracies to commit tax fraud,

bank and wire fraud, money laundering, and obstruction of justice, in violation of 18 U.S.C. §§ 1957,

371, 1349, 1956(h), and 371, respectively.

       On the first day of trial—May 10, 2010—Parenteau invoked his right to represent himself.

After a seven-week trial, the jury returned a guilty verdict as to all but two of the money-laundering

counts against Parenteau. The district court thereafter sentenced Parenteau to 264 months’

imprisonment. The court also ordered Parenteau to pay restitution for the tax and mortgage frauds.

       This appeal followed.

                                                 II.

                                                 A.

       Parenteau first argues that he was denied due process because, he says, the prosecutor made

disparaging comments about him. Parenteau objected to only two statements below, however, so

                                                 -3-
No. 12-3176
United States v. Parenteau

we review those statements de novo and the rest for plain error. United States v. Henry, 545 F.3d
367, 376 (6th Cir. 2008).

       We will not overturn a verdict on grounds of prosecutorial misconduct “unless the []

misconduct is so pronounced and persistent that it permeated the entire atmosphere of the trial, or

so gross as probably to prejudice the defendant.” United States v. Davis, 514 F.3d 596, 614 (6th Cir.

2008) (citation and alterations omitted). None of the statements that Parenteau complains about

here—for example, that “I’d ask [Parenteau] not to threaten this witness in any manner”—remotely

meet this standard. At most, the transcript shows a number of impatient—and in some instances

gratuitous—comments by the prosecutor in response to Parenteau’s failure to follow basic trial

procedures during his self-representation. This claim fails.

       So does Parenteau’s next due-process claim, which is that the district court was biased

against him. Apart from complaining about the district court’s failure to “control” the prosecutor—a

claim derivative of the one we have just rejected—Parenteau argues that the judge’s evidentiary

rulings show bias against Parenteau. But “judicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). This case is no

exception: the challenged rulings (which excluded evidence on relevance grounds) were pedestrian.

       Parenteau next argues that his due-process rights were violated when the district court denied

him a continuance at various times during the trial, including after he invoked his right to represent

himself. We review the district court’s denial of a motion for a continuance for an abuse of

discretion. United States v. Crossley, 224 F.3d 847, 854 (6th Cir. 2000). “Denial amounts to a

constitutional violation only if there is an unreasoning and arbitrary insistence upon expeditiousness

                                                 -4-
No. 12-3176
United States v. Parenteau

in the face of a justifiable request for delay.” United States v. Gallo, 763 F.2d 1504, 1523 (6th Cir.

1985) (quotation marks and citation omitted). Here, when Parenteau chose to represent himself, the

district court had already granted a number of continuances that caused the trial to start 19 months

after the grand jury issued the original indictment. Moreover, the district court went to great lengths

to afford Parenteau access to the government’s discovery and the 150 boxes of case-related

documents that contained many of his personal records. Indeed, the court provided Parenteau with

a laptop and set aside one of the cell blocks in the courthouse so that Parenteau could retrieve and

review documents. The district court did not abuse its discretion with regard to the management of

this trial.

                                                  B.

         Parenteau next argues that the district court improperly admitted taped conversations between

Parenteau and McCarty. These tapes contained discussions about the government’s investigation

and the pair’s efforts to evade prosecution. The district court allowed the prosecutor to play the tapes

at trial to prove the conspiracy to obstruct justice charge against Parenteau. We review the district

court’s evidentiary rulings for an abuse of discretion. United States v. Morales, 687 F.3d 697, 701

(6th Cir. 2012).

         Parenteau says the tapes’ admission was error for three reasons. First, Parenteau contends

that the recordings were protected by the joint defense agreement he entered into with his wife and

McCarty. But the tapes were relevant, and a joint defense agreement here provides no reason to

exclude them. See In re Teleglobe Commc’ns Corp., 493 F.3d 345, 364–65 (6th Cir. 2007) (The

joint defense privilege “should not be used as a post hoc justification for a client’s impermissible

                                                  -5-
No. 12-3176
United States v. Parenteau

disclosures”). Moreover, McCarty had withdrawn from the agreement by the time of the relevant

conversations.

       Second, Parenteau contends that the recordings were not properly authenticated. Under

Federal Rule of Evidence 901(a), “[t]o satisfy the requirement of authenticating or identifying an

item of evidence, the proponent must produce evidence sufficient to support a finding that the item

is what the proponent claims it is.” One way a party can do so is through the testimony of a witness

with knowledge that the recording is what it is claimed to be. See Fed. R. Evid. 901(b)(1).

McCarty’s testimony satisfies this requirement.

       Third, Parenteau contends that the district court should have admitted the entire recordings

under Federal Rule of Evidence 106. This rule “allows a party to correct a misleading impression

created by the introduction of part of a writing or conversation by introducing additional parts of it

necessary to put the admitted portions in proper context.” United States v. Henderson, 626 F.3d 326,

344 (6th Cir. 2010). But the rule does not allow a party to admit evidence that is otherwise

inadmissible. See United States v. Crosgrove, 637 F.3d 646, 661 (6th Cir. 2011). Here, Parenteau

loses on both points: the admitted portions of the tapes were not misleading (he does not argue

otherwise), and the portions he says should have been admitted were inadmissible hearsay. See

United States v. Holden, 557 F.3d 698, 706 (6th Cir. 2009). The district court did not abuse its

discretion in admitting the recordings.

                                                  C.

       Parenteau presents two arguments relating to his counsel before he chose to represent

himself. First, he says his retained counsel was ineffective due to a conflict of interest. We normally

                                                  -6-
No. 12-3176
United States v. Parenteau

do not review such claims on direct appeal, see United States v. McCarty, 628 F.3d 284, 295 (6th

Cir. 2010); and suffice it to say there is no reason to depart from that rule here.

       Parenteau’s second claim relates to the lawyer whom the district court appointed for him after

Parenteau fired his retained one. Parenteau asked the court to replace his appointed counsel two

weeks before trial. The court refused. Parenteau now argues that the court violated his right to

counsel in doing so. We review the court’s decision for an abuse of discretion. United States v.

Mooneyham, 473 F.3d 280, 291 (6th Cir. 2007).

       The argument is frivolous. Parenteau’s motion—two weeks before trial—was untimely. See

United States v. Williams, 176 F.3d 301, 314 (6th Cir. 1999). Even so, the district court reviewed

the motion, held a hearing to allow Parenteau to state his problems with his counsel, and issued a

detailed order denying the motion. The record provides no basis for us to question any of the court’s

findings in that order.

       The district court’s judgment is affirmed.




                                                 -7-